              Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID JACOBSON,                                      Case No. 1:18-cv-01439-SAB

12                  Plaintiff,                            ORDER GRANTING PETITIONER’S
                                                          MOTION FOR ATTORNEY FEES
13           v.                                           PURSUANT TO 42 U.S.C. § 406(b)

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF Nos. 20, 22, 24)

15                  Defendant.

16

17          Plaintiff David Jacobson (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act. Currently before the Court
20 is Petitioner Shellie Lott’s (“Counsel” or “Petitioner”), attorney for Plaintiff, motion for attorney

21 fees.

22                                                   I.

23                                           BACKGROUND

24          Plaintiff filed the instant complaint challenging the denial of Social Security benefits on

25 October 17, 2018. (ECF No. 1.) On June 17, 2019, a stipulation for voluntary remand was filed.

26 (ECF No. 13.) The Court entered judgment pursuant to the stipulation in Plaintiff’s favor and the
27 action was remanded. (ECF Nos. 14, 15.) On August 21, 2019, a stipulation for an award of

28 attorney fees and a bill of costs was filed. (ECF No. 16, 17.) Plaintiff was awarded attorney fees


                                                     1
                   Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 2 of 6


 1 of $4,426.14 at the stipulation of the parties and costs of $427.52 were taxed against the

 2 Commissioner. (ECF Nos. 18, 19.)

 3              On remand, the ALJ found that Plaintiff was disabled as of September 1, 2014, and past

 4 benefits were awarded in the amount of $149,651.60.1                             (ECF No. 20-2 at 1, 2.)                 The

 5 Commissioner withheld $37,412.90 from the past-due benefit for attorney fees. This amount

 6 equals 25 percent of the retroactive benefit award. (Id.)

 7              On September 30, 2020, Plaintiff filed the instant motion for attorney fees pursuant to 42

 8 U.S.C. § 406(b). (ECF No. 20.) On October 8, 2020, the Commissioner, as a de facto trustee for

 9 Plaintiff, filed a response to Petitioner’s motion providing an analysis of the fee request. (ECF

10 No. 22.) Plaintiff has not objected to the request. On October 15, 2020, an order was filed

11 requiring Plaintiff to file supplemental briefing addressing the amount of attorney fees that are

12 being sought by the instant motion and the fee agreement. (ECF No. 23.) On October 20, 2020,

13 Plaintiff filed supplemental brief clarifying that counsel is requesting attorney fees in the gross

14 amount of $23,350.73 pursuant to 42 U.S.C. § 406(b)(1). (ECF No. 24.)

15                                                               II.

16                                                  LEGAL STANDARD

17              In relevant part, 42 U.S.C. § 406(b)(1)(A) provides that when a federal court “renders a

18 judgment favorable to a claimant . . . who was represented before the court by an attorney,” the

19 court may allow reasonable attorney fees “not in excess of 25 percent of the total of the past-due
20 benefits to which the claimant is entitled by reason of such judgment.” The payment of such

21 award comes directly from the claimant’s benefits. 42 U.S.C. § 406(b)(1)(A).

22              The Supreme Court has explained that a district court reviews a petition for section

23 406(b) fees “as an independent check” to assure that the contingency fee agreements between the

24 claimant and the attorney will “yield reasonable results in particular cases.”                             Gisbrecht v.

25 Barnhart, 535 U.S. 789, 807 (2002). The district court must respect “the primacy of lawful

26
     1
         The award letter does not state the amount of back benefits awarded, but does state that twenty five percent, or
27 $37,412.90, was withheld from the past due benefits. (ECF No. 20-2 at 2.) This would make the total award
     $149,652.60 (4 x $37,412.90).
28


                                                                  2
              Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 3 of 6


 1 attorney-client fee agreements,” and is to look first at the contingent-fee agreement, and then test

 2 it for reasonableness.” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009). The twenty-

 3 five percent maximum fee is not an automatic entitlement, and courts are required to ensure that

 4 the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09 (“§ 406(b) does not displace

 5 contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs courts to

 6 review for reasonableness fees yielded by those agreements”). Agreements seeking fees in

 7 excess of twenty-five percent of the past-due benefits awarded are not enforceable. Crawford,

 8 586 F.3d at 1148. The attorney has the burden of demonstrating that the fees requested are

 9 reasonable. Gisbrecht, 535 U.S. at 808; Crawford, 586 F.3d at 1148.

10          In determining the reasonableness of an award, the district court should consider the

11 character of the representation and the results achieved. Gisbrecht, 535 U.S. at 800. Ultimately,

12 an award of section 406(b) fees is offset by an award of attorney fees granted under the EAJA.

13 Gisbrecht, 535 U.S. at 796.

14          The Ninth Circuit has identified several factors that a district court can examine under

15 Gisbrecht in determining whether the fee was reasonable. In determining whether counsel met

16 his burden to demonstrate that the requested fees are reasonable, the court may consider (1) the

17 standard of performance of the attorney in representing the claimant; (2) whether the attorney

18 exhibited dilatory conduct or caused excessive delay which resulted in an undue accumulation of

19 past-due benefits; and (3) whether the requested fees are excessively large in relation to the
20 benefits achieved when taking into consideration the risk assumed in these cases. Crawford, 586

21 F.3d at 1151.

22                                                 III.

23                                           DISCUSSION

24          The Court has conducted an independent check to insure the reasonableness of the

25 requested fees in relation to this action. Gisbrecht, 535 U.S. at 807. Here, the fee agreement

26 between Plaintiff and Petitioner provides “[i]f Attorney prevails before the Federal Court, and if
27 Claimant is subsequently awarded benefits by the Social Security Administration (“SSA”),

28 Claimant agrees to pay Attorney a fee for Federal Court work equal to 25% of the past-due


                                                     3
                  Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 4 of 6


 1 benefits.” (Employment Agreement, Contract for Federal Court Work, ECF No. 24-1.) Plaintiff

 2 has been awarded benefits from February 2015 through March 2020 in the amount of

 3 $149,651.60. (ECF No. 20-2.) In determining the reasonableness of the fees requested, the

 4 Court is to apply the test mandated by Gisbrecht.

 5              There is no indication that a reduction of fees is warranted for substandard performance.

 6 Counsel is an experienced, competent attorney who secured a successful result for Plaintiff.

 7 Although this action does involve five years of backpay, there is no indication that Counsel was

 8 responsible for any substantial delay in the court proceedings. Plaintiff agreed to a 25 percent

 9 fee at the outset of the representation and Petitioner is seeking payment of $23,350.73.2 The

10 amount sought is 15.6% of the past due benefits awarded.3 The $23,350.73 fee is not excessively

11 large in relation to the past-due award of $149,651.60. In making this determination, the Court

12 recognizes the contingent nature of this case and Counsel’s assumption of the risk of going

13 uncompensated. Hearn v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003).

14              In support of the motion, Petitioner submits a log of the time spent in prosecuting this

15 action. (Schedule of Hours, ECF No. 20-4 at 2-3.) The log demonstrates that Petitioner spent

16 3.8 hours and counsel Chantal Harrington spent 17.9 hours, for a total of 21.7 hours, on this

17 action.        (Id.)   When considering the total amount requested by Petitioner, the fee request

18 translates to $1,076.07 per hour for attorney services in this action. In Crawford the appellate

19 court found that a fee of $875 and $902 per hour, for time of both attorneys and paralegals, was
20 not excessive. Crawford, 486 F.3d at 1152 (dissenting opinion).

21              Further, since Gisbrecht, courts note that reducing a fee request is dicey business and find

22 fee awards much higher than this to be reasonable. Williams v. Berryhill, No. EDCV 15-919-

23 KK, 2018 WL 6333695, at *2 (C.D. Cal. Nov. 13, 2018) (awarding fee request that provides an

24 hourly rate of $1,553.36 per hour); Coles v. Berryhill, No. EDCV 14-1488-KK, 2018 WL

25 3104502, at *3 (C.D. Cal. June 21, 2018) (effective hourly rate of $1,431.94 reasonable under

26   2
       Defendant argues that Plaintiff cannot seek a net award of attorney fees under section 406(b). While the motion
     states that a net award is sought, it also states that counsel will reimburse Plaintiff for the amount of fees awarded
27   under the EAJA. Accordingly, the Court addresses the gross amount that is sought by the motion.

28   3
         $23,350.73 / $149,651.60 = 0.156


                                                                 4
                Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 5 of 6


 1 the circumstances); Palos v. Colvin, No. CV 15-04261-DTB, 2016 WL 5110243, at *2 (C.D.

 2 Cal. Sept. 20, 2016) (fees sought translate to $1,546.39 per hour for attorney and paralegal

 3 services); see also Villa v. Astrue, No. CIVS-06-0846 GGH, 2010 WL 118454, at *1, n.1 (E.D.

 4 Cal. Jan. 7, 2010) (“In practice, the more efficient counsel is in court, the higher will be the

 5 hourly fee amount represented in a § 406 fee award.”)

 6         The Court finds that the requested fees are reasonable when compared to the amount of

 7 work Petitioner performed in representing Plaintiff in court. Petitioner’s representation of the

 8 claimant resulted in the action being remanded for further proceedings and ultimately benefits

 9 were awarded. Counsel also submitted a detailed billing statement which supports her request.

10 (ECF No. 20-4.)

11         The award of Section 406(b) fees is offset by any prior award of attorney fees granted

12 under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. In this instance, Petitioner has

13 previously been awarded $4,4426.14 in EAJA fees and the award of fees under Section 406(b)

14 must be offset in that amount.

15                                                  VI.

16                                   CONCLUSION AND ORDER

17         For the reasons stated above, the Court finds that the fees sought by Petitioner pursuant to

18 Section 406(b) are reasonable. Accordingly, IT IS HEREBY ORDERED that:

19         1.       Petitioner’s motion for an award of attorney fees pursuant to Section 406(b) in the

20                  amount of $23,350.73 is GRANTED;

21         2.       Pursuant to counsel’s request, this amount shall be paid directly to Shellie Lott.

22                  The Commissioner is to remit to Plaintiff the remainder of his withheld benefits;

23                  and

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     5
                 Case 1:18-cv-01439-SAB Document 25 Filed 10/26/20 Page 6 of 6


 1          3.       Petitioner is ordered to refund $4,426.14 of the Section 406(b) fees awarded to

 2                   Plaintiff as an offset for EAJA fees previously awarded pursuant to 28 U.S.C. §

 3                   2412(d)

 4
     IT IS SO ORDERED.
 5

 6 Dated:        October 26, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    6
